DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                     SAMUEL LEE MITCHELL,

                               Appellant,

                                   v.

                       STATE OF FLORIDA,

                               Appellee.


                          No. 2D21-1075



                        September 2, 2022

Appeal from the Circuit Court for Polk County; Keith P. Spoto,
Judge.

Samuel Lee Mitchell, pro se.

Ashley Moody, Attorney General, Tallahassee, and C. Todd
Chapman, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

MORRIS, C.J., and KHOUZAM and ROTHSTEIN-YOUAKIM, JJ.,
Concur.
                      __________________________

Opinion subject to revision prior to official publication.




                                   2